Citation Nr: 0100510	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  94-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
gunshot wound with skin graft and tender scar, left elbow 
(minor).

2.  Entitlement to a rating in excess of 10 percent for 
gunshot wound, left elbow (minor), with muscle damage to 
Muscle Group V.

3.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) 
beginning from a December 1991 rating decision of the, San 
Francisco (now Oakland), Department of Veterans Affairs (VA) 
Regional Office (RO) that denied, in part, an increased 
rating for gunshot wound residuals of the left elbow.  
Although subsequent rating decisions increased the rating for 
that disability, as shown on the title page of this decision, 
the veteran continues his appeal on this issue.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed 
a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal).  The veteran also subsequently 
perfected an appeal from a February 2000 rating decision of 
the Phoenix, Arizona, RO that denied a TDIU.  The Phoenix RO 
currently has jurisdiction of the veteran's claims file.  

During the pendency of this appeal, the veteran had also 
claimed entitlement to service connection for post-traumatic 
stress disorder (PTSD) and a left shoulder disability.  A 
rating decision dated in August 1995 and February 1998, 
respectively, granted service connection for those disorders.  
The veteran has not expressed disagreement with the "down-
stream" issues of either the effective date or disability 
evaluation assigned to these disabilities; therefore, such 
matters are not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir., 1997); see also Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam).  

The veteran had also previously claimed entitlement to an 
increased rating for a donor site scar of the left anterior 
thigh.  This claim was granted in March 1997.  In a May 1999 
document, the RO indicated that this matter was resolved.  At 
his November 2000 hearing, the veteran did not indicate that 
this issue was for appeal.  Therefore, this issue is not 
before the Board.  

In November 2000, the veteran testified before a Veterans Law 
Judge at a videoconference hearing.  Correspondence from the 
veteran dated in August 2000 indicates that the veteran 
accepted that hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (2000). 


REMAND

At the time of the veteran's videoconference hearing before 
the Board in November 2000, the veteran testified that he 
received treatment at VA facilities for his left upper 
extremity disorder every 3 months.  He also mentioned that he 
attended therapy at a Vet Center for his PTSD, a disability 
that may affect his TDIU claim.  Hearing transcript (T.), 8.  
These records have not yet been associated with the claims 
file.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development.

Additionally, the veteran testified that he has been 
receiving disability benefits from the Social Security 
Administration since 1988.  T. 5, 7.  Those records, which 
may be pertinent to this appeal, have not yet been associated 
with the claims file.  

The veteran's representative also requested further 
examinations and opinion regarding the veteran's ability to 
work.  T. 7, 8.  Upon review of the record, additional 
examination may be deemed necessary.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

As noted above, service connection was denied for back 
disability in a February 2000 rating decision.  During the 
veteran's hearing in November 2000, he referred to continuing 
disagreement with the denial.  T. 5.  38 C.F.R. § 20.300 
(2000).  In his July 2000 substantive appeal, the veteran 
referred to a right shoulder disability.  The RO should take 
appropriate action on this matter since it is inextricably 
intertwined with the issue of TDIU on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain all outstanding 
VA treatment records and Vet Center 
records and associate them with the 
claims file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Following a review of the additional 
evidence, the RO should determine whether 
additional examination is in order.  See 
38 C.F.R. § 3.327(a) (2000) 
(reexaminations will be required where 
evidence indicates that there has been a 
material change in disability).  In any 
event, a medical opinion is necessary as 
to whether the veteran is able to perform 
substantial gainful employment in spite 
of the effects of service-connected 
disabilities.  The RO should ask the 
contemporaneous examiners, if applicable, 
or those who conducted the VA 
examinations in August 1999 to coordinate 
with each other and provide a medical 
opinion regarding this matter.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiners.

The veteran is advised that failure to 
report for any scheduled examinations may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
symptomatology that are vital in this 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  The RO should consider the veteran's 
testimony with regard to his back 
disability, T. 5, in conjunction with the 
provisions of 38 C.F.R. § 20.300.  
Appropriate action should be undertaken 
on this.  The RO should also take 
relevant action as to whether the veteran 
is claiming service connection for a 
right shoulder disorder.   

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and/or required opinions are in 
compliance with the Board's remand and if 
they are not, the RO should implement 
corrective procedures.  

7.  The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 is completed.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
The RO should further determine whether 
any of the current manifestations of the 
veteran's service-connected gunshot wound 
residuals are representative of 
disability for which a separate rating 
should be assigned.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (the 
critical element in assigning separate 
ratings resulting from an injury is that 
none of the symptomatology for any one of 
the disorders is duplicative of or 
overlapping with the symptomatology of 
other disorders). 

9.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Only those issues for which all appellate 
procedures have been completed should be 
certified to the Board for review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


